Order, Supreme Court, New York County, entered on February 20, 1975, unanimously affirmed, without costs and without disbursements. In affirming, however, we note that the stay granted by the order appealed from should be limited to the issues raised in the proceeding, and is not to be construed as preventing the respondents from treating petitioners in the same fashion as other employees who may hereafter be discharged for budgetary or other lawful reasons. Concur— Stevens, P. J., Kupferman, Lupiano, Tilzer and Nunez, JJ.